Citation Nr: 0929266	
Decision Date: 08/05/09    Archive Date: 08/14/09

DOCKET NO.  04-41 361	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an initial compensable rating for 
gastroesophageal reflux disorder (GERD).


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

R. Morales, Associate Counsel




INTRODUCTION

The Veteran served on active duty from October 1976 to 
January 2003.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a November 2002 rating decision, issued in 
February 2003, of the Department of Veterans Affairs (VA) 
Regional Office (RO) in Columbia, South Carolina.  The appeal 
was remanded for additional development in October 2007 and 
October 2008.  The appeal is now under the jurisdiction of 
the RO in St. Petersburg, Florida.

The appeal is REMANDED to the RO via the Appeals Management 
Center in Washington, DC.  VA will notify the Veteran if 
further action is required.


REMAND

The Veteran was scheduled for a VA examination in October 
2008, per the Board's instructions on remand.  In November 
2008, the scheduled examination was cancelled because the 
Veteran had supposedly withdrawn his claim.  There is no 
independent evidence from the Veteran or his representative 
indicating he wishes to withdraw his appeal.  In December 
2008, the Veteran was sent a letter asking whether he wanted 
to reschedule his examination or withdraw his claim.  A 
Substantive Appeal may be withdrawn in writing at any time 
before the Board promulgates a decision.  38 C.F.R. §§ 
20.202, 20.204(b) (2008).  Except for appeals withdrawn on 
the record at a hearing, appeal withdrawals must be in 
writing.  38 C.F.R. § 20.204(b) (2008).  As the Veteran has 
not withdrawn his appeal in writing, it remains open.

While the Veteran did not respond to the December 2008 
letter, an affirmative response from a Veteran is not 
required before a VA examination can be scheduled.  The 
Veteran's original examination was cancelled by VA because 
apparently someone thought he intended to withdraw his claim, 
but this is not the same as the Veteran failing to appear at 
his examination.  The Veteran should be given an opportunity 
to report for a VA examination.  Remand is required so that a 
new examination can be scheduled.

The Veteran is hereby notified that it is his responsibility 
to report for the examination scheduled in connection with 
this REMAND and to cooperate in the development of his case.  
The consequences of failure to report for a VA examination 
without good cause may include denial of the claim.  
38 C.F.R. § 3.158, 3.655 (2008).

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA 
examination.  The entire claims file 
must be made available to the VA 
examiner.  Pertinent documents should 
be reviewed.  The examiner should 
conduct a complete history and physical 
and state whether there is objective 
evidence of persistent recurrent 
epigastric distress, dysphagia, 
pyrosis, regurgitation, or substernal, 
arm, or shoulder pain.  The examiner 
should, if possible, provide an opinion 
as to whether any two of these symptoms 
have been present together during any 
portion of the period since the 
Veteran's service discharge in January 
2003.

2.  After completing the above action, 
the claim should be readjudicated.  If 
the claim remains denied, a supplemental 
statement of the case should be provided 
to the Veteran and his representative.  
After the Veteran and his representative 
have had an adequate opportunity to 
respond, the appeal should be returned 
to the Board for appellate review.

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

